By JUDGE MELVIN R. HUGHES, JR.
Defendant Pantasote, Inc.’s Plea of the Statute of Limitations is under advisement.
While § 8.01-250, Code of Virginia of 1950, as amended, refers to "injury to property," what is meant in this connection is direct injuries to property not contract claims as is the case here. The Court agrees with plaintiff, the statute sets a statute of repose in matters arising in tort.
On the other hand, the Court agrees with Pantasote that § 8.2-725 applies to the facts as pled, and this statute bars plaintiff’s claim and denies its recovery. This statute applies to sales contracts and sets a four-year time to bring such actions after the right of action accrues. That portion of § 8.2-725 setting a breach of warranty under conditions extending "to future performance of the goods . . ." does not apply because words used by Pantasote stating the roof membrane product "will give long-term performance for years beyond our guarantee" are too indefinite to promise future performance and engage this provision of the statute. The case against Pantasote is barred by § 8.2-725(1).
Mr. Bennett and Ms. Dickerson shall prepare the appropriate order sustaining the Plea.